Citation Nr: 1812832	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-18 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for Hepatitis C under 38 U.S.C. § 1151.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a cervical condition.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for major depressive disorder and/or generalized anxiety disorder, to include as secondary to service-connected tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to January 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2013, November 2013, and June 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The June 2013 rating decision determined that new and material evidence had not been received sufficient to reopen a claim for service connection for Hepatitis C under 38 U.S.C. § 1151.  The November 2013 rating decision denied service connection for bilateral hearing loss, and the June 2016 rating decision denied the claims for service connection for a cervical condition, back condition, PTSD, and major depressive disorder and/or generalized anxiety disorder, to include as secondary to service-connected tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a back condition, entitlement to service connection for a cervical condition, entitlement to PTSD, and entitlement to major depressive disorder and/or generalized anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A June 1982 Board decision denied a claim for service connection for Hepatitis C under 38 U.S.C. § 1151.  The Veteran did not appeal that decision and it became final.

2.  The evidence received since the June 1982 Board decision is not new and material as it does not relate to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for Hepatitis C under 38 U.S.C. § 1151.


CONCLUSIONS OF LAW

1.  The June 1982 Board decision denying the claim for service connection for Hepatitis C under 38 U.S.C. § 1151 is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence sufficient to reopen the claim of service connection for Hepatitis C under U.S.C. § 1151 has not been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in October 2012, July 2013, August 2015, and October 2015.

VA also fulfilled its assistance obligations to the Veteran, including with respect to affording him VA examinations in October 2015 and May 2017.  




New and Material Evidence

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

In determining whether new evidence is material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The relevant evidence of record at the time of the June 1982 Board decision consisted of VA treatment records as well as lay statements regarding VA hospital care received as a result of a gunshot wound to the Veteran's abdomen.  

Evidence submitted since the June 1982 Board decision consists of a June 2015 statement from Dr. C.Q. which basically restates the Veteran's claim regarding how he contracted Hepatitis C as a result of a 1976 blood transfusion during surgery at the VA hospital in San Juan for a gunshot wound to the abdomen.  All other evidence submitted since the June 1982 Board decision is redundant of evidence submitted at the time of the original claim.

Based on the above, the Board finds the evidence submitted since the June 1982 Board decision does not rise to the level of new and material evidence as it is cumulative and redundant, stems from the same factual basis, and does not relate to an unestablished fact, by itself or when considered with other evidence, necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has not been submitted and the petition to reopen the claim for service connection for Hepatitis C under 38 U.S.C. § 1151 must be denied.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence has not been received sufficient to reopen the Veteran's claim for service connection for Hepatitis C under 38 U.S.C. § 1151and the petition to reopen is denied.


REMAND

Although further delay is regrettable, the Board finds that the issues of entitlement to service connection for bilateral hearing loss, a back condition, a neck condition, PTSD, and major depressive disorder/generalized anxiety disorder, to include as secondary to service-connected tinnitus require further development prior to appellate review.

Bilateral hearing loss

The Veteran contends that he has a current hearing loss disability that began on active duty and has continued to the present.  Specifically, the Veteran reports that he began to have hearing loss in basic training while shooting on the rifle range.

The Board notes that the record is inconsistent as to whether the Veteran's service treatment records were available at the time of the November 2013 rating decision that denied service connection for a hearing loss disability.  A September 2015 Personal Information Exchange System (PIES) response reflects that the Veteran's personnel, STR's, and dental records were fire related and any reconstructed personnel records had been sent to the contracted scan vendor for upload into VBMS.  However, the November 2013 rating decision that denied service connection specifically states that the Veteran's STR's were reviewed to render the decision.  The April 2015 Statement of the Case also lists the Veteran's STR's as evidence used in formulating the decision.  As it is appears the AOJ viewed the Veteran's STR's when adjudicating the claim for bilateral hearing loss, on remand, the AOJ is asked to clarify whether that is true, and if so, attach the STR's to the claims file.  

Additionally, the November 2013 rating decision denied service connection for bilateral hearing loss based on a September 2013 VA audiology examination in which the examiner opined that the Veteran's hearing loss is less likely than not due to military noise exposure and more likely due to age.  The rationale provided was that there were no in-service audio tests available, no complaints of hearing loss during service, and retroactive hearing effect is not expected 42 years after being exposed to military noise in service.  The examiner provided a positive opinion for a claim for tinnitus based on military noise exposure, and the Veteran's military occupational specialty as an infantryman.  

While it is true the claims file does not contain medical treatment records prior to 2005, the Veteran has reported that he began to have hearing loss in basic training while firing on the rifle range, and that the hearing loss continued since that time.  The Veteran is competent to report symptoms that he experienced, and there is no evidence to suggest the Veteran is not credible in this regard.  Therefore, given that military noise exposure has been conceded by the AOJ based on the Veteran's occupational specialty, the Board finds that a new VA audio examination is warranted to determine whether it is at least as likely as not the Veteran's current bilateral hearing loss disability is related to the in-service noise exposure.




Back and cervical conditions

In a June 2016 Notice of Disagreement (NOD), the Veteran asserts that his current back and cervical conditions are a result of a military tank accident that occurred in service.  Specifically, the Veteran has reported that he and 3 fellow soldiers were mounted on top of a tank when the tank began to have a mechanical issue with the braking system.  The tank began traveling down a mountain at a high rate of speed throwing the other soldiers from the top of the tank.  The Veteran continued to hold on until the tank lurched forward and threw him into the air and down to the ground.  The Veteran stated that he believes the incident occurred in April 1957 prior to his transfer to San Antonio, Texas for First Aid school.  

Evidence in the claims file shows that the Veteran has a current diagnosis of chronic low back and cervical spine pain, as well as chronic myositis of the para-lumbar spine and para-cervical spine muscles.  

The Board notes that the Veteran attributes several of his service connection claims, to include PTSD and major depressive disorder and generalized anxiety disorder to the in-service tank accident.  It appears however, that further attempts to verify whether the incident in question occurred should be made to in order to afford the Veteran the best opportunity to substantiate his claims.  

PTSD

The Veteran asserts that his currently diagnosed PTSD is a result of in-service stressor while on active duty.  Specifically, the Veteran states that during a military ski mission in Alaska he fell through the ice and nearly drowned.  The Veteran has also stated, in a June 2016 NOD, that his PTSD is a result of the above mentioned in-service tank accident.  An April 2017 psychiatry note reflects that the Veteran was diagnosed with unspecified depressive disorder and PTSD, chronic.  

In August 2015, the Veteran submitted a statement in support of his claim for PTSD.  The statement was written in Spanish.  In a November 2015 VA memo, the AOJ determined the Veteran's August 2015 statement did not contain sufficient information necessary to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or to allow for meaningful research of National Archives and Records Administration (NARA) records.  A December 2015 deferred rating decision stated that additional follow-up development for PTSD stressors was  necessary.  The Veteran's August 2015 statement, as well as other documents written in Spanish, were translated to English in December 2017.  The translated documents specify dates and places where the stressors occurred.  In April 1957, during basic training in the Armor Center in Fort Knox, KY, the Veteran reported he was injured in a tank accident when the braking system failed and the tank went down a mountain and threw him off the top of the tank.  According to a newspaper article, on April 7, 1958, the Veteran set out on a 300 mile ski mission with several other soldiers where he reports that he fell through the ice and almost drowned.  The Board notes that the article does not list the year as 1958, however given the dates of the Veteran's service, 1958 is the only logical conclusion as to the year this incident occurred.  There is no evidence that since the translations were received and associated with the claims file that any attempt has been made to corroborate the Veteran's reported in-service stressors.  

As the Veteran has provided the time frame and duty location of the above stressors, upon remand, the AOJ should attempt to verify the aforementioned stressors, requesting relevant information from the Veteran where necessary and documenting all efforts during the verification process. Additionally, on remand, the RO should contact the National Archives and Records Administration (NARA), the US Army and Joint Services Records Research Center (JSRRC), and any other appropriate facility, to attempt to verify the Veteran's claimed stressors.

Major depressive disorder/generalized anxiety disorder, to include as secondary to service-connected tinnitus

As noted above, the Veteran's claim for service connection for major depressive disorder/generalized anxiety disorder is based in part on an in-service tank accident.  The Veteran also claims that his major depressive disorder/generalized anxiety disorder is secondary to his service-connected tinnitus disability.

The Veteran was afforded a VA mental disorders (other than PTSD) examination in May 2017.  The examiner diagnosed major depressive disorder with anxious stress and provided a negative opinion on whether the Veteran's major depressive disorder was at least as likely as not due to or the result of the Veteran's service-connected tinnitus disability.  There was no opinion provided for direct service connection.  Given that the Veteran's direct service connection claim is based the in-service tank accident, further development is required to attempt to verify or corroborate whether that incident occurred, and then a new VA examination and opinion should be sought.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA or private treatment records not already associated with the claims file.

2.  The AOJ should determine whether the STRs referenced in the November 2013 rating decision and April 2015 SOC are of record.  If the AOJ determines that the referenced records are not on file, the AOJ should determine whether those records are available and able to be scanned into the electronic record.  The AOJ must document its efforts to determine whether the STRs are on file, or are not on file but available.

3.  Contact the NARA, the Department of the Army, the JSRRC, and/or any other appropriate facility to verify the claimed in-service stressors.  Such stressors include an April 1957 tank accident at Fort Knox, KY during basic training, when the braking system failed and the tank went down a mountain and threw him off the top of the tank, and an April 1958 300 mile Alaskan ski mission with several other soldiers where he reports that he fell through the ice and almost drowned.  

4.  If and only if the AOJ determines that a claimed stressor has been corroborated, schedule the Veteran for a VA examination to determine the nature and etiology of any current PTSD and major depressive disorder.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted.  Specifically, the examiner should provide the following information:

a) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has PTSD due to stressors experienced during service.

b) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has major depressive disorder due to stressors experienced during service.

5.  If the incident concerning the in-service accident involving a tank is established, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any currently diagnosed back and cervical condition.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted.  Specifically, the examiner should provide the following information:

a) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a currently diagnosed back condition that had its onset in service, to include being thrown off the top of a tank.

b) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a currently diagnosed cervical condition that had its onset in service, to include being thrown off the top of a tank.

6.  Thereafter, schedule the Veteran for a VA audio examination to determine whether the Veteran's current hearing loss is etiologically related to in-service noise exposure that has been conceded based on the Veteran's military occupational specialty of infantryman.

7.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


